Citation Nr: 0733713	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-25 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the left wrist, secondary to service-
connected left elbow disability.  

2.  Entitlement to service connection for nerve damage to the 
left hand, claimed as loss of circulation, secondary to 
service-connected left elbow disability (hereafter "left 
hand disability").

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from May 1963 to March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In his July 2005 Form 9, the veteran listed only the two 
issues stated above as the issues he wished to appeal.  
Therefore, they are the only two issues before the Board.  


FINDING OF FACT

The veteran's DJD of the left wrist and left hand disability 
were not caused by his service-connected left elbow 
disability or his active military service from May 1963 to 
March 1967.


CONCLUSIONS OF LAW

1.  Service connection for DJD of the left wrist is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 

2.  Service connection for a left hand disability is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  
 
Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a non-service-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease, will be service connected.  
However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the non-service-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the non-
service-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity 
under the Schedule for Rating Disabilities and determine the 
extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.  
38 C.F.R. § 3.310 (b), added effective October 10, 2006, 71 
Fed. Reg. 52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has diagnoses of DJD of the 
left wrist and remote left radial sensory neuropathy.  
Therefore, he has disabilities for VA purposes.  

The veteran underwent a VA joints examination in February 
2004.  The claims folder was reviewed in conjunction with the 
examination.  The veteran reported undergoing left elbow 
surgery at a VA Medical Center (VAMC).  The veteran 
complained of left wrist pain, and stated that it was related 
to his left elbow disability.  He described his pain as 
shooting from his left shoulder to his fingers.  He 
complained of stiffness and decreased range of motion in his 
left wrist.  He denied swelling, heat, redness, instability, 
locking, fatigability, lack of endurance, and flare-ups.  He 
used extra strength Tylenol approximately three times per 
week to relieve his pain.  

Upon examination, there was no redness, warmth, or effusion 
in the veteran's wrists.  He had intact radial and ulnar 
pulses.  He had equal capillary refill bilaterally.  His 
dorsiflexion was 0 to 60 degrees bilaterally, showing a 
limitation of 10 degrees.  His palmar flexion was 0 to 70 
degrees bilaterally, showing a limitation of 10 degrees.  His  
radial deviation was 0 to 20 degrees bilaterally, which is 
normal, and ulnar deviation was 0 to 30 degrees bilaterally, 
showing a limitation of 15 degrees.  All ranges of motion 
were accomplished without signs of pain, discomfort, or 
fatigue, including during repetitive motion testing.  He was 
diagnosed with DJD of both wrists.  The examiner concluded 
that there was no connection between the veteran's DJD of the 
wrists and his service-connected left elbow disability.  The 
examiner noted that the veteran had minimal decreased 
function in his left elbow when compared to his right, and 
that he had several post-service injuries between his 
incident in service and the onset of his left wrist DJD.  

The Board finds that the February 2004 VA examination is 
entitled to great probative weight, and that it provides 
evidence against the veteran's claim.  Additionally, the 
medical evidence of record does not provide a link between 
his DJD of the left wrist and his service-connected left 
elbow disability.  The Board finds that the preponderance of 
the evidence is against service connection for DJD of the 
left wrist, secondary to a service-connected left elbow 
disability.  38 U.S.C.A. § 5107(b).  The appeal is denied.  

The veteran underwent a VA peripheral nerves examination in 
May 2004.  The veteran stated that his loss of sensation in 
his left hand was due to his service connected left elbow 
disability.  The veteran described his left hand pain as a 
loss of circulation that was worse during cold weather.  He 
stated that the hand pain was bilateral, not only in his left 
hand.  The veteran used Tylenol to relieve his hand pain.  
The veteran reported dropping things due to hand pain.  

Upon examination, the veteran could make a fist with both 
hands.  The examiner noted coolness of the fingertips 
bilaterally.  There was no tenderness to palpation on either 
hand.  His ranges of motion in his hand were normal.  He had 
5/5 grip strength with finger-to-thumb opposition.  
Evaluation for carpal tunnel symptomology was negative.  The 
veteran could push, pull, and twist with his fingers.  He was 
able to write and the examiner did not observe flexion 
deformities of any of his fingers.  There was no thenar 
wasting.  The veteran had some limitation when trying to 
cross his thumbs across the palms of his hands.  

X-rays were taken at the time of the examination.  There were 
minimal bony hypertrophic changes that were not unusual for a 
person of the veteran's age.  The examiner concluded that it 
was not as least as likely as not that the veteran's hand 
pain was related to his elbow disability.  The examiner 
stated that it was more likely that his hand condition was 
related to small-vessel disease due to longstanding tobacco 
abuse.  

The Board finds that the May 2004 VA examination is entitled 
to great probative weight, and that it provides evidence 
against the veteran's claim.  Additionally, post-service 
medical records do not provide a link between the veteran's 
service-connected left elbow disability and his left hand 
disability.  The Board finds that the preponderance of the 
evidence is against service connection for a left hand 
disability.  38 U.S.C.A. § 5107(b).  The appeal is denied.  

As service connection cannot be established on a secondary 
basis, the Board must determine whether the veteran is 
entitled to service connection for the claimed disabilities 
on a direct basis.  The veteran did not claim that his DJD of 
the left wrist and left hand disability are due to his period 
of active military service.  At his August 2007 travel Board 
hearing, the veteran testified that his DJD of the left wrist 
and left hand disability did not exist prior to his post-
service elbow surgery and that he did not seek treatment for 
either disability while in service. 

The veteran's original claims folder was lost and has 
subsequently been reconstructed.  The RO made several 
attempts to obtain copies of the veteran's service medical 
records (SMRs), but they are not available.  See O'Hare vs. 
Derwinski, 1 Vet. App. 365 (1991) (where SMRs have been 
destroyed or are unavailable, the Board has a heightened duty 
to provide and explanation of reasons or bases for its 
findings).

When a veteran's service medical records are not available, 
VA's duty to assist, and the Board's duty to provide reasons 
and bases for its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule (are heightened).  
See Moore (Howard) v. Derwinski, 1 Vet. App. 401, 404 
(1991).  That duty includes obtaining medical records and 
medical examinations where indicated by the facts and 
circumstances of the individual case.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  "Full compliance with the [statutory 
duty to assist] also includes VA assistance in obtaining 
relevant records from private physicians when [the veteran] 
has provided concrete data as to time, place, and 
identity."  Olson v. Principi, 480, 483 (1992).  However, 
while the duty to assist is neither optional nor 
discretionary (See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1991)), the duty is not always a one-way street; nor is it a 
"blind alley."  Olson, 3 Vet. App. at 483.  "The VA's 
'duty' is just what it states, a duty to assist, not a duty 
to prove a claim with the veteran only in a passive role."  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (citations 
omitted).  

As the veteran testified that the claimed disabilities 
occurred after service, and that he was not treated for them 
during active duty, service-connection cannot be established 
on a direct basis.  There is no in-service diagnosis or 
treatment that may be linked to his current disabilities.  
Even if the Board were to presume that the veteran was 
treated for the claimed disabilities in service, there is no 
medical opinion providing a nexus between the veteran's 
service and the claimed disabilities.  The Board finds that 
the preponderance of the evidence is against service 
connection for DJD of the left wrist and a left hand 
disability on a direct basis.  38 U.S.C.A. § 5107(b).  The 
appeal is denied.  

The Board has considered the veteran's testimony carefully.  
However, the Board must find that the veteran's testimony is 
outweighed by the service and post-service medical record and 
the VA examinations cited above, all of which provide highly 
probative evidence against this claim, outweighing the 
veteran's contentions.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in April 2004, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The April 2004 VCAA 
letter specifically asks the veteran to provide any evidence 
in his possession that pertains to the claims. Id. at 120-21.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that in a March 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claims were granted.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's VA medical records and VA examinations.  As there 
is no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for DJD of the left shoulder is denied.  

Service connection for a left hand disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


